IN THE COURT OF APPEALS OF IOWA

                                   No. 19-2083
                            Filed December 16, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JERRY WAYNE EVANS JR.,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Linda M.

Fangman, Judge.



      A defendant appeals his convictions for three counts of sexual abuse in the

third degree. AFFIRMED.



      Priscilla E. Forsyth, Sioux City, for appellant.

      Thomas J. Miller, Attorney General, and Zachary Miller, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Tabor and Schumacher, JJ.
                                            2


TABOR, Judge.

         A jury convicted Jerry Wayne Evans Jr. of three counts of sexual abuse in

the third degree for committing sex acts against the teenage daughter of his

long-time girlfriend.1 On appeal, Evans contends (1) the district court abused its

discretion in admitting text messages extracted from the victim’s cell phone over

his objection under the best evidence rule and (2) the State violated his due

process rights by returning the phone to the victim despite its evidentiary value.

         Because Evans did not preserve error on his constitutional claim, we do not

reach it.     On the best evidence rule, because Evans did not question the

competency of the State’s exhibits, the district court properly overruled his

objection to the text messages. Finding no abuse of discretion in the court’s ruling,

we affirm.

      I. Facts and Prior Proceedings

         For most of her life, K.T., age sixteen at the time of the trial, viewed Evans

as a father figure. Evans began dating her mother when K.T. was three years old

and moved in with them about a year later.             Since then, he has been the

household’s breadwinner—paying rent and other bills.            He also provided an

allowance to K.T. and gave her gifts, including a new cell phone.

         But their association had a much darker side. K.T. testified that Evans

began sexually assaulting her when she was ten years old. The abuse escalated

in September 2016; she was starting ninth grade and they moved to a new




1   At the trial, the mother referred to Evans as her fiancé.
                                         3


residence.2 Evans sent her text messages demanding oral sex any time she asked

for money or permission to hang out with friends.

       K.T. also recalled a week when she was home sick from school and Evans

engaged in sexual intercourse with her two times. When asked about her irregular

attendance record in high school, K.T. responded: “Sometimes [Evans] would ask

me to stay home and fake sick so I can do stuff with him.” The sexual abuse

continued until she was fifteen years old.

       In the spring of 2018, K.T. had an argument with her mother and threatened

to report Evans. Because her mother did not believe her, K.T. confided in her older

brother for the first time about the abuse. As proof, she showed her brother

inappropriate text messages she received from Evans. The brother alerted their

grandfather, who took K.T. to the hospital, where doctors reported the allegations

to the police.

       During a follow-up interview with police, the grandfather revealed that K.T.

had shown him a troubling, sexually explicit text message from Evans on her cell

phone. Hoping to find more incriminating evidence in the text conversations, police

took possession of K.T.’s phone.

       Cedar Falls Police Officer Shea McNamara used a program called

Cellebrite to pull data from K.T.’s iPhone.3     He used an “advanced logical

extraction” to recover call logs and text conversations between K.T. and Evans.

The officer explained that “logical extraction” was the preferred method for


2 Before then, K.T.’s two older brothers had also lived with them.
3 Officer McNamara testified he was certified as a “Cellebrite physical analysist,”
which meant he received training from the company that enabled him to “pull
information from digital devices.”
                                          4


recovering data from iPhones. The extraction report recovered sixty-one text

messages, including some texts that had been previously deleted from the cell

phone. After a few days, police returned the cell phone to K.T.

       In June 2018, the State charged Evans with three counts of sexual abuse

in the third degree, class “C” felonies, in violation of Iowa Code section

709.4(1)(b)(2), (a), and (3)(d) (2018).       The trial information alleged the three

offenses occurred between September 2016 and March 2018.

       As the prosecution progressed, the district court entered a protective order

in which the parties stipulated that the State would provide defense counsel “all

cell phone discovery material produced by the government.” In a second stipulated

protective order, the court allowed Evans “access to the cell phone information in

order to assist counsel in preparing his defense.”

       In a pretrial motion to exclude, the defense objected to admission of the cell

phone extraction citing the best evidence rule. See Iowa R. Evid. 5.1002. Evans

argued the text messages were inadmissible because they were neither original

documents nor properly authenticated duplicates and the State provided no

excuse for its failure to provide the originals. Evans claimed admission of the

extraction would be unfair because it was “an incomplete record of the text

messages” and also that the Cellebrite program “was not the best practice or the

best method by which a download of a phone could be done.”

       In resistance, the State argued the best evidence rule did not preclude

admission of the text messages. The resistance asserted “any contention [Evans]

has with the method used to perform the Cellebrite extraction or in reference to

user deleted messages goes to the weight of the extraction, not to its admissibility.”
                                         5


       Persuaded by the State’s resistance, the court denied Evans’s motion. The

court explained:

       The evidence in question is a complete extraction of all information
       obtained by law enforcement at the time of the extraction utilizing the
       chosen method of law enforcement at that time. The defendant’s
       contention that items were deleted or that more information could
       have been obtained by law enforcement is not a basis to exclude the
       evidence that was extracted. The contentions of the defense
       regarding the absence of evidence goes to the weight of the
       evidence of the extracted material, not to its admissibility.

       At the seven-day trial, the jury heard testimony from K.T., her family

members, and the investigating officer. As exhibits, the State offered the extraction

report and call log generated from K.T.’s cell phone. The jury convicted Evans on

all three counts. Evans moved for a new trial, claiming the evidentiary rulings

violated his due process and fair trial guarantees under both the federal and state

constitutions. The court denied the motion and entered judgment in December

2019. Evans now appeals.

   II. Scope and Standards of Review

       We review most evidentiary rulings for an abuse of discretion. State v.

Lorenzo Baltazar, 935 N.W.2d 862, 868 (Iowa 2019). We reverse only if the ruling

“rested on grounds or reasoning that were clearly untenable or clearly

unreasonable.” State v. Plain, 898 N.W.2d 801, 811 (Iowa 2017). Grounds are

untenable or unreasonable if the ruling was “based on an erroneous application of

the law or not supported by substantial evidence.” Id. (quoting State v. Dudley,

856 N.W.2d 668, 675 (Iowa 2014)).

       If we were to reach Evans’s due process claim, our review would be de

novo. See id. at 810.
                                           6


   III. Analysis

       A. Admission of Cell Phone Extractions Under Best Evidence Rule

       On appeal, Evans echoes the arguments from his motion to exclude his text

messages to K.T. He contends the district court abused its discretion in allowing

the jury to hear evidence of “incomplete text conversations and unauthenticated

texts out of context.” He argues the text messages were inadmissible under the

best evidence rule. See Iowa Rs. Evid. 5.1001–.1004. Under the best-evidence

umbrella, Evans asserts: (1) the State’s cell phone evidence did not satisfy the

original-writing or duplicate requirements; (2) no exceptions justify the State’s

failure to produce an original writing; and (3) principles of fairness require excluding

the evidence.

       Defending the evidentiary ruling, the State contends the text messages

were originals or at least admissible duplicates because they “were printouts of

data from K.T.’s phone,” as allowed under Iowa Rule of Evidence 5.1001. In the

alternative, the State argues admission of the text messages was harmless error

because strong evidence supported the jury’s verdicts even without the text

messages.

       We start with the contours of the best evidence rule. See Iowa Rs. Evid.

5.1001–.1008. “When a party is attempting to prove the contents of a writing,

recording, or photograph, the courts require the original to be produced, unless it

falls under exceptions carved out by the Iowa Rules of Evidence.” See State v.

Khalsa, 542 N.W.2d 263, 268 (Iowa Ct. App. 1995). An original writing may include

electronically stored information in the form of a “printout—or other output readable
                                          7


by sight—if it accurately reflects the information.”4 The original-writing requirement

comes into play only when a party challenges the competency of the evidence. Id.

Thus the best evidence rule is not a basis to preclude admission of evidence for

objections of “relevancy, materiality, or weight.” Id. (citing C.J.S. Evidence § 778

(1964)). We emphasized in Khalsa that the purpose of the best evidence rule “is

to secure the most reliable information as to the contents of documents, when

those terms are disputed.” Id. (citing Charles McCormick, et al., McCormick on

Evidence § 243 (4th ed. 1984)).

       Here, the district court decided Evans’s objections to the text messages

went to the weight of that evidence, rather than its admissibility. In other words,

the court found the best evidence rule did not apply. We find that ruling consistent

with our case law.

       In both his pretrial motion and appellate brief, Evans disputes the

“completeness” of the evidence, claiming admission of a partial record is unfair for

authentication reasons. But an admissibility challenge based on whether the State

should have retrieved more text messages does not go to the competency of the

evidence—the purpose of the best evidence rule. In fact, Evans does not make

any challenge as to the competency of the text messages considered by the jury.

By arguing his texts to K.T. were taken out of context, he acknowledges being the

person who sent them.


4 In his appellate brief, Evans relies on authority from other jurisdictions for the
proposition “that text messages constitute writings for the purposes of the best
evidence rule.” See Dalton v. Commonwealth, 769 S.E.2d 698, 704 (Va. Ct. App.
2015) (collecting cases). Although Iowa case law has yet to address this issue,
we have no reason to believe text messages would not fall within the definitions of
writings or recordings in Iowa Rule of Evidence 5.1001.
                                            8

       Evans cites Lorraine v. Markel American Insurance Co., 241 F.R.D. 534,

577 (D. Md. 2007), to support his claim that the text messages were inadmissible

under the best evidence rule. But a close reading of Lorraine undermines his

position.   The federal district court recognized that text messages could be

authenticated by a “witness with personal knowledge” and “circumstantial

evidence of distinctive characteristics.”       Lorraine, 241 F.R.D. at 556. The court

reviewed other cases that found “the use of the defendant’s first name,” “the

subject matter of the messages,” and “the presence of the defendant’s correct

address in the messages” were sufficient methods of authentication. Id. (citing In

re F.P., 878 A.2d 91, 93–94 (Pa. 2005), and United States v. Simpson, 152 F.3d

1241, 1249 (10th Cir. 1998)). Most relevant here, Lorraine cited United States v.

Tank, 200 F.3d 627, 629–31 (9th Cir. 2000), where the circuit court found that facts

tying the defendant to the text messages, including his name, adequately

authenticated the evidence even if certain portions of the messages had been

deleted. Id.

       Evans did not deny sending the text messages admitted into evidence.

Even if he had, K.T. confirmed that he sent the messages and that his contact

name on her cell phone was “Dad.” On these facts, the district court properly

overruled Evans’s objection. As we held in Khalsa, the best evidence rule does

not bar admission of evidence when the objecting party fails to dispute the

“reliability or competency” of the evidence itself. 542 N.W.2d at 268. Evans does

not claim that someone else sent the messages nor does he dispute their content.

So his objection has no basis in the best evidence rule. The court did not abuse
                                         9


its discretion in admitting the State’s cell phone evidence over Evans’s objection

on these grounds.5

      B. Failure to Preserve Potentially Exculpatory Evidence

      Evans also argues the admission of the text messages violated his due

process rights under both the federal and state constitutions. See U.S. Const.

amend. V, XIV; Iowa Const. art. I, sec. 9. Evans contends Officer McNamara

“acted in bad faith when he returned the cell phone to K.T.” instead of preserving

the phone for the defense to “extract and analyze” any remaining evidence.

      To counter, the State contends Evans did not preserve error on his

constitutional claim in his motion to exclude. Evans insists the issue is properly

before us because he raised it in his motion for new trial and his motion in arrest

of judgment. But in his appellant’s brief, Evans does not cite a place in the record

where that issue was raised and decided by the district court. See Iowa R. App.

P. 6.903(2)(g)(1) (requiring argument section of brief to include “[a] statement

addressing how the issue was preserved for appellate review, with references to

the places in the record where the issue was raised and decided”). And our review

of the record reveals no ruling on Evans’s constitutional claim. Thus Evans failed

to preserve the issue for our review. See Meier v. Senecaut, 641 N.W.2d 532, 537

(Iowa 2002) (“It is a fundamental doctrine of appellate review that issues must

ordinarily be both raised and decided by the district court before we will decide

them on appeal.”).

      AFFIRMED.


5 We need not address the State’s alternative claim that Evans did not suffer
prejudice from admission of the text messages.